Opinion issued May 19, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00176-CV
____________

MYRTIS ALEXANDER, Appellant

V.

YINSUP ZHAO AND TRAVELERS INSURANCE COMPANY, Appellees




On Appeal from the County Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 790013




MEMORANDUM OPINION
          Appellees have filed a motion to dismiss the appeal.  More than 10 days have
elapsed since its filing, and appellant has filed no response.  See Tex. R. App. P.
10.3(a) (providing a court should not determine a motion until 10 days after the
motion was filed).
          The trial court signed a take nothing judgment in favor of appellees on October
1, 2004.  Plaintiff filed a motion for new trial, which extended appellant’s time for
filing a notice of appeal to December 30, 2004.  See Tex. R. App. P. 26.1(a)(1) (the
notice of appeal must be filed within 90 days after the judgment is signed if any party
timely filed a motion for new trial).  Appellant did not file her notice of appeal until
February 9, 2005.  She did not file a motion for extension of time to file her notice of
appeal.  See Tex. R. App. P. 26.3 (allowing appellate court to extend the time for
filing a notice of appeal if the motion to extend is filed within 15 days after the
deadline for filing the notice of appeal).  Thus, appellant untimely filed her notice of
appeal.  Once the period for granting a motion for extension of time has passed, a
party can no longer invoke the appellate court’s jurisdiction.  Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). 
          Accordingly, we grant appellees’ motion, and we dismiss the appeal.
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Bland.